Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s Arguments/Remarks filed 5/28/2021 have been fully considered but they are not persuasive. 
Applicant argues, see Remarks, pg(s). 5-8, that: Claims 1 and 14 are patentable over Wu and Belyakov because Wu and Belyakov, alone or in any reasonable combination, do not disclose, teach, or suggest, at least, "a desorber including a sample holder to hold a sample in the ionization region and a sample heater to desorb particles of the sample held in the sample holder such that the desorbed particles are introduced directly into the ionization region from the sample holder to form ionized molecules that are forced toward the detector by the electrical field" as recited in claim 1. … 
Conversely, the desorber of claim 1 is "positionable in the ionization chamber ... such that desorbed particles are introduced directly into the ionization region." As noted at page 8, lines 25-31 of the originally filed application, "[t]he desorbed particles are 'introduced directly' into the ionization region 321 in the sense that the desorbed 30 particles travel into the ionization region 321 directly from the desorber 350 without passing through, for example, a transfer line or similar element." Such positioning enables particles to be "instantly introduced into the ionization region" (page 11, line 27), thus ensuring high yield.
3.	Applicant argues, see Remarks, pg(s). 6-8, that: Thus, Wu does not disclose, teach, or suggest, at least "a desorber including a sample holder to hold a sample in the ionization region and a sample heater to desorb particles of the sample held in the sample holder such that the desorbed particles are introduced directly into the ionization region from the sample holder to 
Claim 14 is patentable over Wu and Belyakov because Wu and Belyakov, alone or in any reasonable combination, do not disclose, teach, or suggest, at least, "introducing the desorbed sample particles directly into an ionization region from the sample holder to form ionized molecules" as recited in claim 14.

In response to item(s) 2-3 above, the examiner disagrees. The examiner is giving the claims their broadest reasonable interpretation. Note, claim 1 claims “the desorbed particles are introduced directly into the ionization region from the sample holder to form ionized molecules”.  Yet, dependent claim 5, claims “The chemical trace detection system of claim 1, further comprising a filter disposed adjacent to the sample holder to filter particles from the sample holder”.    
Wu (US 20110210244 A1) discloses a desorber (803) including a sample holder (809) to hold a sample in 
	(fig. 8, heating plate 803 (thermal desorber), sample inlet screen 805, removable sample holder 809 with 811, samples are desorbed via heater 803 and are transferred into the ionization chamber of the instrument by way of an opening; the vaporized sample is ionized by an ionization source 807); 
[0051 Note As the samples are heated up with the temperature program, they are vaporized and transferred into the ionization chamber of the instrument by way of an opening and/or interface that has a gas outlet. The vaporized sample is ionized by an ionization source 807, such as a corona discharge source, but not limited to this source. The ionization chamber has an opening that accepts a sample in neutral and/or ionic form..]. (Note Directly ==  1. without changing direction or stopping, in a straight line;  2. with nothing in between).
Given the definition of directly (i.e., without changing direction or stopping, in a straight line), Wu discloses a desorber (803) including a sample holder (809) to hold a sample in the ionization region (of 807 of 801) (holder 809 is in drift tube 801 with ionization region of 807) and a sample heater (803) to desorb particles of the sample held in the sample holder such that the desorbed particles are introduced directly (from 809/805, (i.e., without changing direction or stopping, in a straight line through openings in 805 to 807’s ionization volume)) into the ionization region (at 807) from the sample holder (note, some desorbed particles will be introduced directly/without stopping and in a straight line through 805 to 807’s ionization volume).  
	Claims 1 claims” a desorber including a sample holder to hold a sample in 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made (Pre AIA  applications) or before the effective filing date of the claimed invention (AIA  applications) to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

2.	Claim(s) 1-11 and 13-20 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Wu (US 20110210244 A1) in view of Belyakov et al. (US 7098672 B2).
Regarding claim 1, Wu discloses a chemical trace detection system (abstract) (fig. 8), comprising: 
a drift tube (fig. 8, unlabeled connected to 801) [0051];


an ionizer (807) to establish an ionization region adjacent to the electrical field (downstream of 807) [0051 Note ion mobility based spectrometer]; and 
a desorber (803) including a sample holder (809) to hold a sample in without changing direction or stopping, in a straight line through openings in 805 to 807’s ionization volume), see [0051]) into the ionization region (at 807) from the sample holder to form ionized molecules [0051] 
(Note, desorbed particles will be introduced directly/without stopping and in a straight line through openings in 805 to 807’s ionization volume); 
	(fig. 8, heating plate 803 (thermal desorber), sample inlet screen 805, removable sample holder 809, samples are desorbed via heater 803 and are transferred into the ionization chamber of the instrument by way of an opening; the vaporized sample is ionized by an ionization source 807); 
[0051]
(Note corona discharge is capable of producing ionized molecules, see for example US 4313739 A, reference’s claims 3 or 18) 
(Note Directly ==  1. without changing direction or stopping, in a straight line;  2. with nothing in between).
But Wu fails to explicitly disclose a detector disposed within the drift tube;  

that are forced toward the detector by the electrical field.
    	Belyakov, however, discloses an ion mobility based spectrometer (abstract) (fig. 1) that has 
a drift tube (2) ;
a detector (3) disposed within the drift tube;  
a voltage source (4) to produce an electrical field in the drift tube; and 
that ions are forced toward the detector (3) by the electrical field (from 4’s associated electrodes) 
(fig. 1, drift tube 2, electrodes/voltage source 4, detector 3, ionization region 1);
(col. 5, line 65 to col. 6, line 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of Wu, with a drift tube; a detector disposed within the drift tube;  a voltage source to produce an electrical field in the drift tube; and 
that ions are forced toward the detector by the electrical field, as taught by Belyakov, to use as a substitution of one known IMS drift tube configuration for another generic IMS drift tube to obtain predictable ion collection, guidance and detection results.

     	Regarding claim 14, Wu discloses that a method for detecting one or more substances with a chemical trace detection system (abstract) (fig. 8), comprising:
placing a sample in a sample holder (809);
desorbing (via 803) at least a portion of the sample in the sample holder to form desorbed sample particles;
introducing the desorbed sample particles directly (from 809/805, (i.e., without changing direction or stopping, in a straight line through openings in 805 to 807’s ionization volume), see 

(Note, desorbed particles will be introduced directly/without stopping and in a straight line through openings in 805 to 807’s ionization volume); 
 	(fig. 8, heating plate 803 (thermal desorber), sample inlet screen 805, removable sample holder 809, samples are desorbed via heater 803 and are transferred into the ionization chamber of the instrument by way of an opening [0051]; the vaporized sample is ionized by an ionization source 807); 
[0051]
(Note corona discharge is capable of producing ionized molecules, see for example US 4313739 A, reference’s claims 3 or 18) 
(Note Directly ==  1. without changing direction or stopping, in a straight line;  2. with nothing in between).
But Wu fails to explicitly disclose forcing, with an electrical field, the ionized molecules to a detector. 
Belyakov, however, discloses an ion mobility based spectrometer that 
forces (via 4), with an electrical field (from 4), the ionized molecules (from 1) to a detector (3) 
(fig. 1, drift tube 2, electrodes/voltage source 4, detector 3, ionization region 1);
 (col. 5, line 65 to col. 6, line 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of Wu, with forcing, with an electrical field, the ionized molecules to a detector, as taught by Belyakov, to use as a substitution of one known IMS drift tube configuration for another generic IMS drift tube to obtain predictable ion collection, guidance and detection results.

     	Regarding claim 2, Wu discloses that the drift tube (fig. 8, unlabeled attached to 801) [0051] has a sample inlet (from 811, 805 to 807/808) with a tube attachment feature (801 screwed onto unlabeled tube) [0051] (see fig. 8) and the desorber (803) includes a desorber attachment feature to 
	(fig. 8, heating plate 803 (thermal desorber), sample inlet screen 805, removable sample holder 809, samples are desorbed via heater 803 and are transferred into the ionization chamber of the instrument by way of an opening [0051]; the vaporized sample is ionized by an ionization source 807).
Regarding claim 2, Wu differs from the claimed invention by not showing “desorber attachment feature to removably mate with the tube attachment feature.”.  It would have been obvious to one having ordinary skill in the art at the time the invention was made for/to “removably mate” components, since it has been held that making parts separable has no patentable significance, unless a new and unexpected result is produced, and involves only routine skill in the art. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).

Regarding claims 3 and 19, Wu discloses wherein the sample heater (803) is a resistive heater (803 is a heater which is inclusive of resistive heaters) in electrical contact with a desorber contact (inherent 803 receives electrical power) and the drift tube 
     	But Wu fails to disclose the drift tube includes a drift tube contact in electrical contact with a current source.
    	Belyakov, however, discloses a drift tube (fig. 1, 2) that includes a drift tube contact (leads from 4 to 2) in electrical contact with a current source (of 4).
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of 

Regarding claim 4, Wu discloses the sample heater (803) heats the sample in the sample holder (809) when the desorber contact draws electrical current (inherent) from the current source 
But Wu fails to disclose drawing electrical current from the current source via the drift tube contact.
    	Belyakov, however, discloses drawing electrical current from a current source (of 4) via a drift tube contact (fig. 1, electrodes in 2 draw electrical current/power from 4 via contacts in/through 2 and make it obvious to have electrical power/current drawn through contacts in a drift tube for other electrical components).  
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of Wu of a desorber drawing electrical current from a current source, with drawing electrical current from the current source via a drift tube contact, as taught by Belyakov, to use as a substitution of one known generic electrical contact current supplying configuration for another (i.e., drawing electrical current via a drift tube contact) to obtain predictable electrification results. 

     	Regarding claim 5, Wu discloses a filter (805) disposed adjacent to the sample holder (809) to filter particles from the sample holder
	(fig. 8, heating plate 803 (thermal desorber), sample inlet screen 805 with/and/or adjacent to removable sample holder 809, samples are desorbed via heater 803 and are 
     	Regarding claim 6, Wu discloses a sample trap (of 809) containing the collected sample held in the sample holder (809)
	(fig. 8, heating plate 803 (thermal desorber), sample inlet screen 805 with/and/or adjacent to removable sample holder 809, samples are desorbed via heater 803 and are transferred into the ionization chamber of the instrument by way of an opening [0051]; the vaporized sample is ionized by an ionization source 807); [0051-0052].
[0052 Note porous material, such as foam, sponge, zeolite, membrane, metallic foam, but not limited to these that a applied solvent can flow].
     	Regarding claim 7, Wu discloses that the sample trap (809) includes at least one of a swab, an adsorbent pad, and an adsorbent sheet [0052].
     	Regarding claim 8, Wu discloses an ionization chamber (fig. 8, walls around 807) including a plurality of chamber walls defining a chamber volume containing the ionizer (807)
     	Regarding claim 9, Wu discloses that the sample holder (fig. 8, 809) is disposed within the chamber volume between the ionizer (807) and the sample heater (803) .
     	Regarding claim 10, Wu discloses that the ionization chamber (fig. 8, about 807) is coupled to the drift tube (unlabeled) [0051].
     	Regarding claim 11, Wu discloses that the drift tube (fig. 8, unlabeled connected to 801) defines a tube volume and the ionizer (807) is disposed within the tube volume.

     	Regarding claim 13, Wu discloses that the sample holder (809) is connected to the sample heater (fig. 8, 803) (809 is shown connecting to/touching walls supporting  403, see gray colored wall from 803 to 809).
     	Regarding claim 15, Wu discloses generating the ionization region with an ionizer (fig. 8, 807).

Moreover, regarding claim 16, Belyakov discloses generating the electrical field with a voltage source (fig. 1, 4); and is obvious for the reasons discussed supra with reference to claims 14-15, see previous.
Moreover, regarding claim 17, Belyakov discloses wherein the detector (fig. 1, 3) is disposed within a drift tube (2); and is obvious for the reasons discussed supra with reference to claim 14, see previous.
     	Regarding claim 18, Wu discloses a desorber (fig. 8, 803), and further comprising mating a tube attachment feature (of 801) of a sample inlet of the drift tube (unlabeled) [0051] to a desorber attachment feature of the desorber (803 is mated via 801 to unlabeled IMS tube) [0051].

     	Regarding claim 20, Wu discloses an ionization chamber (chamber/walls around/about 807) including a plurality of chamber walls defining a chamber volume (walls/chamber around 807) containing an ionizer (fig. 8, 807) and wherein placing the sample in the sample holder (809) places the sample within the chamber volume.

2.	Claim 12 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Wu (US 20110210244 A1) in view of Belyakov et al. (US 7098672 B2); hereinafter “the combined references”, as applied to claim 11 above, and further in light of Bunker et al. (US 7576320 B2).
Regarding claim 12, the combined references disclose the elements of claim 11, see previous.
     	But the combined references fail to disclose the ionizer is directed at the detector.
Bunker, however, discloses an ionizer (21) that is “directed at” the detector (3) of an IMS drift tube (fig. 1, 2) (ultraviolet photons from a flash lamp 21 are “directed at”/ in a direction towards 3).
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Smyth whose telephone number is 571-270-1746.  The examiner can normally be reached between 9:00AM - 6:00PM; Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW SMYTH/Primary Examiner, Art Unit 2881